          Case 3:20-cv-01466-JCS Document 15 Filed 05/12/20 Page 1 of 2



 1   CLARK S. STONE (SBN 202123)
     LAW OFFICES OF CLARK STONE
 2   PO Box 54269
     San Jose, California 95154
 3   Phone: (408) 621-4424
     Facsimile: (888) 496-5657
 4   Email: clark@clarkstonelaw.com

 5   Attorney for Plaintiff and Counterclaim Defendant
     PALO ALTO MONTESSORI SCHOOL, INC.
 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12
                                                          Case No. 20-cv-01466-JCS
13   PALO ALTO MONTESSORI SCHOOL, INC.,
     a California Corporation;                            PLAINTIFF AND COUNTERCLAIM
14                                                        DEFENDANT PALO ALTO
            Plaintiff,                                    MONTESSORI SCHOOL, INC.’S ADR
15   v.                                                   CERTIFICATION
16   STANFORD EDUCATION FOUNDATION,                           (Civil L.R. 16-8(b), ADR L.R. 3-5(b))
     LLC, d/b/a/ PALO ALTO BILINGUAL
17   MONTESSORI ACADEMY, a California
     Limited Liability Company;
18
            Defendant.
19

20   AND RELATED COUNTERCLAIM
21

22          Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that
23   he or she has:
24          1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
25          (available at cand.uscourts.gov/adr);
26          2) Discussed with each other the available dispute resolution options provided by the Court
27          and private entities; and
28          3) Considered whether this case might benefit from any of the available dispute resolution
                                                   -1-
                              PLAINTIFF’S ADR CERTIFICATION—Case No. 20-cv-01466-JCS
         Case 3:20-cv-01466-JCS Document 15 Filed 05/12/20 Page 2 of 2



 1          options.

 2
     DATED: May 12, 2020                        By:           /s/ Dinesh Perera
 3
                                                              Plaintiff
 4

 5

 6
     DATED: May 12, 2020                        By:           /s/ Clark S. Stone
 7
                                                              Attorney
 8

 9          Counsel further certifies that he or she has discussed the selection of an ADR process with

10   counsel for the other parties to the case. Based on that discussion, the parties:

11               intend to stipulate to an ADR process

12               prefer to discuss ADR selection with the Assigned Judge at the case management

13             conference

14

15   DATED: May 12, 2020                        By:          /s/ Clark S. Stone
                                                      LAW OFFICES OF CLARK STONE
16                                                    Clark S. Stone
                                                      Attorney for Plaintiff and Counterclaim Defendant
17

18

19

20

21

22

23

24

25

26

27

28
                                                        -2-
                               PLAINTIFF’S ADR CERTIFICATION—Case No. 20-cv-01466-JCS
